United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
CONSULAR AFFAIRS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-704
Issued: September 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 2012 appellant filed a timely appeal from the October 12, 2011 and
February 7, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a right ankle condition causally related to a
May 10, 2011 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 11, 2011 appellant, then a 58-year-old passport processing supervisor, filed a
traumatic injury claim alleging that on May 10, 2011 she experienced pain in her right ankle and
feet when she stepped on a black binder clip and almost fell down. She explained that other
employees were present when the incident occurred and noted that she filled out an accident
report and immediately gave it to her supervisor. Appellant stopped work on May 13, 2011 and
returned on May 17, 2011.
In a May 19, 2011 letter, the employing establishment controverted appellant’s claim
alleging that her condition was not caused by her employment. It noted that an attending
physician’s report indicated that she had experienced pain in her ankles “on and off” for a year.
In a May 18, 2011 e-mail, Dean Boyle, assistant director of the New York Passport
Agency, reported that appellant had been on leave restriction since October 2006 and used any
accrued annual, sick or compensation time within the pay period in which it was earned or
immediately after it. He stated that employees who were in the area at the time of the alleged
incident informed him that they did not witness the incident.
In a May 13, 2011 return to work slip, Dr. Daniel A. Lombardi, a Board-certified
internist, stated that appellant was seen in his facility on May 13, 2011. He authorized her to
return to work on May 16, 2011.
In a May 16, 2011 magnetic resonance imaging (MRI) scan report, Dr. Peter Hobeika, a
Board-certified radiologist, observed grossly unremarkable interosseous membrane, anterior and
posterior tibiofibular ligaments, spring ligaments and lisfranc ligaments of the left ankle. He
noted an old sprain and partial tear of the deltoid ligament. Dr. Hobeika also found mild
tenosynovitis of the peroncal tendons and a possible tiny tear of the distal Achilles tendon. He
diagnosed tendinosis of the distal Achilles tendon with a possible tiny interstitial tear, mild
tenosynovitis and old sprain/partial tears of the anterior and posterior ligaments.
In a May 19, 2011 attending physician’s report, a podiatrist2 with an illegible signature,
stated that appellant experienced pain and swelling in both ankles and heels since March 2011.
Appellant was diagnosed with old sprain, Achilles tendinosis, plantar fasciitis, synovitis and
other illegible conditions. The physician checked a box marked “yes” that appellant’s condition
was caused or aggravated by an employment activity and explained that she complained of on
and off ankle pain for the past year. Appellant was authorized to return to light duty on
May 23, 2011.
On May 23, 2011 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim. It requested additional medical evidence to establish that the May 10,
2011 incident occurred as alleged and that her right ankle condition resulted from the alleged
incident.

2

The physician’s license number and adress were noted, but the signature is illegible.

2

On May 26, 2011 appellant explained that her prior physician visits were for foot pain.
On May 10, 2011 she was working and hurt her right ankle and feet. Appellant provided
physical therapy notes dated May 31 to June 9, 2011. She also submitted a June 21, 2011
application for New York workers’ compensation.
Appellant resubmitted the May 16, 2011 MRI scan report with the correction that the
MRI scan was for her right ankle, not her left ankle.
In a May 19, 2011 prescription slip, Debbie P. Bautista, a general podiatrist, authorized
physical therapy twice a week.
In a May 23, 2011 return to work slip, a Dr. Ahn examined appellant that day and noted
that it was uncertain when she could return to work. A follow-up appointment was scheduled for
May 26, 2011.
In a May 28, 2011 report, Dr. Indu Garg, Board-certified in physical medicine and
rehabilitation, stated that appellant had been well until May 10, 2011 when she slipped at work
and sustained a right ankle injury. She noted that an MRI scan revealed a tear of the Achilles
tendon and swelling and tendinitis of the other cartilage. Upon examination, Dr. Garg observed
antalgic gait favoring on the right leg and swelling present on the medial aspect. She also found
severe tenderness at the Achilles tendon with muscle spasm of the calf muscle and
gastrocnemius. Dr. Garg diagnosed right ankle sprain, Achilles tendinitis and cartilage
inflammation and recommended physical therapy.
In a June 7, 2011 statement, appellant noted that in 2007 she experienced pain her left
foot at work. She explained that on April 18, 2007 she was removing a pack of 100 blank books
from a box when the passport box fell on her left foot.
In a June 15, 2011 excuse slip, Dr. Allen Shuman, a podiatrist, noted that he examined
appellant that day for foot pain and authorized her to return to work on June 17, 2011.
In a June 16, 2011 excuse slip, Dr. Garg stated that appellant had physical therapy on that
date and authorized her to remain off work until July 31, 2011 due to an ankle injury.
In an undated excuse slip, Dr. Garg stated that appellant was scheduled for physical
therapy on May 23, June 2 and 4 and July 2, 2011.
In a decision dated June 30, 2011, OWCP denied appellant’s traumatic injury claim. It
accepted that the May 10, 2011 incident occurred as alleged but denied her claim finding
insufficient medical evidence to establish that her right ankle condition was causally related to
the May 10, 2011 employment incident.
On July 1, 2011 appellant requested reconsideration.3 She explained that in March 2011
her coworkers knew that she experienced pain in both feet but her physicians did not realize it
until after the MRI scan. Appellant was examined by Dr. Bautista in April 2011 and was given
3

In a July 1, 2011 appeal request form, appellant also requested a review of the written record.

3

painkillers, which helped her right ankle but not her left ankle. On May 10, 2011 she observed
that the quality control area at special desk was not neat. As appellant left the area, she stepped
on a large black binder clip and almost fell down. She stated that other employees had their
backs to her so they did not witness the incident. Appellant experienced foot pain but continued
to work. She received medical treatment from Drs. Bautista, Goldstein and Garg who
recommended that she remain off work and start physical therapy. Appellant resubmitted
various medical reports.4
In a May 5, 2011 excuse slip, an unknown provider with an illegible signature, authorized
appellant to return to light duty on May 6, 2011 with limited weight bearing due to bilateral foot
pain.
In a May 19, 2011 attending physician’s report, an unknown provider with an illegible
signature noted pain and swelling in both of appellant’s ankles and heels since March 2011. A
diagnosis was noted of Achilles tendinosis, plantar fasciitis, ankle ligament sprains and other
illegible diagnoses. Appellant was authorized to return to light duty on May 23, 2011.
In a May 20, 2011 prescription slip, Dr. Joel A. Sender, a Board-certified internist,
treated appellant that day and excused her from work until June 3, 2011. He also indicated that
she had severe asthma.
In a May 23, 2011 treatment note, Dr. Ahn noted that appellant was treated that day and
authorized her to return to work on May 26, 2011.
In a May 28, 2011 prescription note, Dr. Garg indicated that appellant would be attending
physical therapy on Tuesdays and Thursdays. He requested that she leave work at noon on those
days for her physical therapy treatments. Appellant also provided work excuse slips from
Dr. Garg for June 7, 10, 13 and 14, 2011.
In a June 9, 2011 report, Dr. Harold L. Goldstein, a Board-certified pediatrician, stated
that he examined appellant for a right foot and ankle injury that she sustained on May 10, 2011
when she stepped on a binder clip at work. He noted that she had previously received treatment
for foot pain and ankle swelling and related that she experienced increased pain in her right ankle
after she slipped on the binder clip. Dr. Goldstein reviewed appellant’s history, noting that at the
time of injury she was already treating with a podiatrist for foot and ankle pain. On examination
he observed mild tenderness and edema of the right ankle around the medial and lateral malleoli,
mild tenderness on palpation of the Achilles tendon insertion and mild-to-moderate tenderness
on end range of motion on dorsiflexion and plantar flexion. Dr. Goldstein noted that x-rays
revealed no apparent fracture or dislocation and an MRI scan report demonstrated tendinosis of
the distal Achilles tendon with tiny interstitial tear, mild tenosynovitis peroneal tendons and mild
synovitis of the tibiotalar, calcaneocuboid and talonavicular joints.
In a July 14, 2011 note, Dr. Bautista prescribed physical therapy three times a week for
three months.
4

Appellant resubmitted Dr. Garg’s work excuse slips and May 28, 2011 report, her statement about the April 18,
2007 employment incident when she experienced left foot pain and the MRI scan reports.

4

In a July 20, 2011 consultation report, Dr. Sanjiv Bansal, a Board-certified orthopedic
surgeon, noted appellant’s complaints of right ankle pain and discomfort since May 10, 2011
when she stepped on a black binder clip at work and twisted her right ankle. Appellant
complained of pain and discomfort since the incident. Dr. Bansal related that a May 16, 2011
MRI scan revealed tendinosis of the distal Achilles tendon with partial interstitial tear, plantar
fasciitis with calcaneus spur, mild tenosynovitis of the peroneal tendon and mild synovitis of the
tibiotalar joint. He reviewed appellant’s history and noted that she underwent physical therapy.
The examination revealed swelling of the anterior talofibular ligament, pain along the posterior
calcaneal and Achilles tendon and mild pain along the medial aspect. Thompson’s test and
single heel rise test were negative. Dr. Bansal recommended an injection to the right ankle.
In an unsigned July 20, 2011 report, Dr. Bansal stated that appellant was unable to return
to work because her job required standing all day. He explained that she would not be able to
work for a month because her foot and ankle were still an ongoing issue that had not resolved.
In a July 21, 2011 excuse slip, Dr. Garg noted that he treated appellant that date.
By decision dated October 12, 2011, an OWCP hearing representative affirmed the
June 30, 2011 decision denying appellant’s claim. The medical evidence of record failed to
establish that her right ankle condition was causally related to the May 10, 2011 employment
incident.
By letters dated October 19 and November 7, 2011, appellant submitted a request for
reconsideration. She contended that she should have received workers’ compensation since
May 10, 2011.
In a November 14, 2011 report, Dr. Bansal stated that appellant’s right ankle Achilles
tendon and sprain were a “direct cause and relationship” of the May 10, 2011. He explained that
her right ankle problem was a work-related accident that she sustained when she stepped on the
binder clip and twisted her ankle. Dr. Bansal reported that appellant still had difficulty along the
anterior talofibular ligament and pain along the Achilles, especially on the lateral aspect. He also
observed intact Achilles tendon and inflammation in that area. Dr. Bansal recommended therapy
and inflammation medication.
In a November 14, 2011 excuse slip, Dr. Bansal indicated that he treated appellant that
day.
On December 1, 2011 appellant filed a claim for disability compensation for the period
June 9 to September 9, 2011.5 On December 8, 2011 OWCP advised her that she was not
entitled to disability compensation since she was denied.
In handwritten December 2, 2011 and January 12, 2012 attending physician’s reports,
Dr. Bansal noted that on May 10, 2011 appellant sustained a work-related accident to both her
ankles. He provided an illegible diagnosis and noted that she was disabled from June 9 to
September 11, 2011.
5

She filed subsequent claims for disability for the periods May 10 to September 11, 2011.

5

In a decision dated February 7, 2012, OWCP denied modification of the October 12,
2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence7
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.9
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.10 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.11 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.12
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.13 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.14 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.15 The weight of the medical evidence is
6

5 U.S.C. §§ 8101-8193.

7

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

8

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
9

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

10

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

11

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

12

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

13

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

15

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007).

6

determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.16
ANALYSIS
OWCP accepted that on May 10, 2011 appellant slipped on a black binder clip at work.
It denied her claim finding insufficient medical evidence to establish that her right ankle
condition was causally related to the accepted employment incident. The Board finds that
appellant did not meet her burden of proof to establish that she sustained a right ankle injury in
the performance of duty.
Appellant submitted medical reports by Dr. Bansal, who related that on May 10, 2011 she
twisted her right ankle when she stepped on a black binder clip at work. Dr. Bansal observed
swelling of the anterior talofibular ligament, pain along the posterior calcaneal and Achilles
tendon and mild pain along the medial aspect. In a November 14, 2011 report, he opined that
appellant’s right ankle Achilles tendon and sprain had a “direct cause and relationship” to the
May 10, 2011 employment incident. Dr. Bansal’s reports, however, never reflected an accurate
history of injury. Appellant’s attending podiatrist noted on the form report dated May 19, 2011
that she had a history of old ankle sprain and that she had experienced pain and swelling in both
ankles and heels since March 2011.
On May 26, 2011 appellant submitted a supplemental statement in which she
acknowledged that her prior physician visits for foot pain. Dr. Bansal’s reports do not provide
any discussion of appellant’s preexisting ankle condition. He explained generally that her right
ankle problem was a work-related accident sustained when she stepped on the binder clip and
twisted her ankle. Although Dr. Bansal concluded that appellant’s right ankle condition was
related to the May 10, 2011 employment incident, his opinion is not based upon full or an
accurate medical history. He did not provide adequate explanation or medical rationale to
support stated conclusion. The Board has found that medical opinion not based upon an accurate
history and not fortified by medical rationale is of diminished probative value.17 A wellrationalized explanation is particularly needed in this case where the record reveals that appellant
complained of bilateral foot and ankle pain prior to the May 10, 2011 employment incident.
Without medical rationale to support his conclusion, the Board finds that Dr. Bansal’s reports are
insufficient to establish appellant’s claim.
Appellant also submitted medical reports by Dr. Garg. Regarding appellant’s history, in
her May 28, 2011 report, Dr. Garg related that appellant had been well until May 10, 2011. She
did not provide a history which addressed appellant’s prior ankle treatment or complaints.
Dr. Garg accurately described the May 10, 2011 employment incident and conducted an
examination of appellant’s right ankle. She observed swelling and severe tenderness at the
Achilles tendon, muscle spasm of the calf muscle and antalgic gait. Dr. Garg diagnosed right
ankle sprain, Achilles tendinitis and cartilage inflammation. She did not, however, adequately
explore the cause of appellant’s diagnosed right ankle condition. Dr. Garg described the May 10,
16

James Mack, 43 ECAB 321 (1991).

17

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009).

7

2011 incident and provided a diagnosis but did not give any opinion on the causal relation
between the incident and appellant’s right ankle condition. Medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship. Dr. Garg’s reports are insufficient to establish appellant’s claim.18
Similarly, Dr. Goldstein’s June 9, 2011 report does not establish causal relationship as he does
not provide any opinion on the cause of appellant’s condition nor explain how the May 10, 2011
event caused or aggravated her right ankle condition.
Appellant also submitted various reports and work excuse slips from unknown providers
with illegible signatures. The Board has previously held, however, that reports that are unsigned
or that bear illegible signatures cannot be considered as probative medical evidence because they
lack proper identification.19 These reports, therefore, are insufficient to establish appellant’s
claim.
The work excuse slips and prescription notes by Drs. Lombardi, Bautista, Shuman,
Sender, and Ahn and Dr. Hobeika’s diagnostic report are also insufficient to establish appellant’s
claim. They contain no opinion regarding the cause of appellant’s right ankle condition. They
merely noted the dates that appellant received medical treatment and when she was able to return
to work.
On appeal, appellant described the May 10, 2011 employment incident and related that
she was unable to go to work because her right ankle was swollen and hurt. Her belief, however,
is insufficient to establish that her right ankle condition was causally related to the May 10, 2011
employment incident. Causal relationship is a medical issue that can only be established by the
submission of rationalized medical opinion evidence.20 Because appellant has not provided such
rationalized medical evidence, the Board finds that she did not meet her burden of proof to
establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her right ankle condition was
causally related to the May 10, 2011 employment incident.21
18

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
19

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

20

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009);
D.I., 59 ECAB 158 (2007).
21

The Board notes that appellant submitted additional evidence following the February 7, 2012 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

8

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2012 and October 12, 2011 merit
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

